Citation Nr: 9925955	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-12 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to authorization for fee basis outpatient 
treatment.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 determination by the 
Medical Administration Service (MAS) at the Department of 
Veterans Affairs (VA), Medical Center (MC), in San Francisco, 
California.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Persuasive evidence demonstrates VA medical facilities 
capable of furnishing his determined course of care, 
services, or treatment are feasibly available to the veteran.


CONCLUSION OF LAW

The veteran is not entitled to authorization of medical 
services at non-VA facilities.  38 U.S.C.A. § 1703 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 17.52, 17.53 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record reflects that in December 1991 the Board reopened 
and granted entitlement to service connection for multiple 
sclerosis.  In May 1996 the San Francisco VAMC notified the 
veteran that fee basis outpatient psychiatric treatment had 
been authorized for up to 18 session over a 6 month period 
beginning March 10, 1996.  It was noted the 6 month 
transition period was provided to allow adequate time to 
adjust to care provided at the Santa Rosa VA Clinic.  The 
veteran's address of record is Santa Rosa, California.

In September 1997 the veteran's private physician, Dr. M.B., 
provided an opinion noting the veteran needed to continue 
seeing his psychotherapist, Dr. B.A.K., weekly for a period 
of 6 months at which time his case could be reviewed again.  

In October 1997 a VA authorizing physician denied entitlement 
to fee basis services.  It was noted the veteran's 
disabilities did not preclude travel to VA facilities and 
that VA facilities were feasibly available.  

In his November 1997 notice of disagreement the veteran noted 
that he had been seeing Dr. K. for 10 years and that he did 
not believe his treatment would be effective if he had to 
start again with a therapist unfamiliar to him and his 
concerns.  

In December 1997 Dr. M.B. provided an opinion which noted it 
would be very detrimental for the veteran to change 
counselors at that time.  It was noted that Dr. K. had been 
very effective in treating the veteran's disorder.

In February 1998 Dr. B.A.K. requested authorization for 
continued weekly treatment for the veteran.  It was noted the 
veteran had expressed a desire for continued treatment and 
did not wish to pursue therapy elsewhere.  It was his opinion 
that it was in the veteran's best interest to continue their 
weekly psychotherapy sessions and not to change therapists at 
that time.  

In March 1998 a VA authorizing physician denied entitlement 
to fee basis treatment.  It was noted that it would be 
difficult to transit, but that there were competent and 
caring therapists available to the veteran at the Santa Rosa 
VA Clinic.  

In his July 1998 substantive appeal the veteran argued the 
local VA outpatient treatment clinic did not have the 
resources to provide him a necessary level of care, and there 
was, therefore, no reasonably accessible VA facility 
available to him.  He stated his belief that VA law, 
38 C.F.R. § 17.99, indicated services shall be provided, and 
it was his contention that he had the right to choose his 
treatment provider.  He stated that either as a result of 
policy or limited staff resources the Santa Rosa VA 
Outpatient Clinic limited visits to one hour every 4 to 6 
weeks, which did not meet his necessary level of care.  He 
also stated that he did not question the ability of the 
clinic staff, but that he disputed the clinic's ability to 
provide the quantity of care necessary.  

In October 1998 a VA physician noted the veteran's file and 
the record of his contacts at the Santa Rosa VA Outpatient 
Clinic had been reviewed, and that the psychiatrist who 
evaluated the veteran in July 1998 had been consulted.  It 
was the physician's opinion that treatment services were 
available at the Santa Rosa VA Outpatient Clinic for the 
veteran's necessary care.  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Applicable law provides that when VA facilities or other 
government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or are not capable of furnishing 
care or services required, VA may contract with non-VA 
facilities for care in certain instances. 38 U.S.C.A. § 1703 
(West 1991 & Supp. 1999); 38 C.F.R. § 17.52 (1998).

Regulations also set forth limitations on the use of public 
or private hospitals in that the admission of any patient to 
a private or public hospital at VA expense will only be 
authorized if a VA medical center or other Federal facility 
to which the patient would otherwise be eligible for 
admission is not feasibly available.  38 C.F.R. § 17.53 
(1998).  A VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required, makes it necessary or 
economically advisable to use public or private facilities.  
In those instances where care in public or private hospitals 
at VA expense is authorized because a VA or other Federal 
facility is not feasibly available, the authorization will be 
continued after admission only for the period of time 
required to stabilize or improve the patient's condition to 
the extent that further care is no longer required to satisfy 
the purpose for which it was initiated. 

When VA facilities are not capable of furnishing the care or 
services required VA may contract with non-department 
facilities in order to furnish medical services for the 
treatment of any disability of a veteran with a disability 
evaluated as at least 50 percent disabling, or who is in 
receipt of increased pension or additional compensation or 
allowances based on the need for regular aid and attendance 
or by reason of being permanently housebound if VA has 
determined the medical condition precludes appropriate 
treatment at VA facilities.  38 U.S.C.A. §  1703; 38 C.F.R. 
§ 17.52.

Medical determinations, such as determinations of the need 
for and appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  38 C.F.R. § 20.101 
(1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether a claimant would 
be entitled to fee basis outpatient medical care, it must be 
established not only that the applicant is a veteran and that 
he seeks treatment for a service-connected disability, but 
also that VA facilities are either (1) geographically 
inaccessible, or (2) not capable of providing the care or 
services that the veteran requires.  Meakin v. West, 11 Vet. 
App. 183 (1998).  With regard to the latter, the Court held 
that the determination of whether a VA facility was capable 
of furnishing specific care or services does not involve a 
decision as to the "need for and appropriateness of specific 
types of medical care and treatment," as contemplated by 
38 C.F.R. § 20.101.  Id. at 187.  The Court stated, in 
essence, that an administrative determination must first be 
obtained under 38 U.S.C.A. § 1703 as to whether the VA 
facility is capable of furnishing a previously determined 
course of care, services, or treatment.  

In this case, the Board finds the provisions of VA law which 
require outpatient medical service be provided to eligible 
persons do not allow such persons to choose between VA or 
non-VA treatment.  See 38 C.F.R. § 17.99 (1998).  The Board 
also notes the veteran does not argue the Santa Rosa VA 
Outpatient Clinic is not feasibly available to him, and there 
is also no evidence that the level of care available to the 
veteran at that facility is inadequate.  Therefore, this 
appeal must be determined by whether that particular VA 
facility is capable of furnishing the veteran's previously 
determined course of care.  

The record reflects VAMC has made both an administrative and 
medical determination that the Santa Rosa VA Outpatient 
Clinic is capable of providing the veteran with the necessary 
medical care.  Although the veteran's private physician and 
his private therapist stated the veteran's long-standing 
relationship with his private therapist, in essence, 
justified authorization for fee basis treatment, their 
opinions do not indicate the treatment available at the Santa 
Rosa VA Outpatient Clinic could not provide the veteran's 
necessary care.  Therefore, the Board finds the persuasive 
evidence of record demonstrates the Santa Rosa VA Outpatient 
Clinic is capable of providing the care or services the 
veteran requires.  

The Board notes the October 1998 VA medical opinion was based 
upon a complete review of the record and consultation with 
the veteran's VA psychiatric examiner.  While the veteran may 
prefer to remain with his private therapist, the medical 
rationale provided by his private treatment providers is not 
probative of his claim that the treatment available from the 
Santa Rosa VA outpatient Clinic is not capable of providing 
the care or services he requires.  The Board also notes that 
a determination as to the need for and appropriateness of 
specific types of medical care and treatment, such as more 
frequent individual psychotherapy sessions, is beyond the 
scope of the Board's jurisdiction.  See 38 C.F.R. § 20.101; 
Meakin, 11 Vet. App. at 187.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the Board finds the preponderance of the evidence 
is against the veteran's claim for entitlement to fee basis 
outpatient treatment.


ORDER

Entitlement to authorization for fee basis outpatient 
treatment is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

